Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/04/2021 has been entered.

Claims 3, 58-68, and 70-79 are pending.
Claim 79 is withdrawn.
	Claims 3, 58-68, and 70-78 are under examination on the merits.

Rejections Maintained
35 U.S.C. 103
The rejection of claims 3, 58-68, and 70-78 under 35 U.S.C. 103 as being unpatentable
over Tuaillon et al. (WO 2008/002933, international publication date: 01/03/2008, in IDS from
08/14/2017) in view of Cragg et al. (WO 2012/022985, international publication date:
02/23/2012, in IDS from 08/14/2017) and Wolin et al. (US PG PUB 2003/0185796, publication
date: 10/02/2003) is maintained.

Nonstatutory Double Patenting
The provisional rejection of claims 3, 58, 64-68, and 70-78 on the ground of nonstatutory
double patenting as being unpatentable over claims 55-58, 61, 67-73, and 75-92 of copending
Application No. 13/817,744 in view of Cragg et al. (WO 2012/022985, international publication date: 02/23/2012, in IDS from 08/14/2017) and Wolin et al. (US PGPUB 2003/0185796, publication date: 10/02/2003) is maintained.

Response to Arguments
With respect to the rejection of the claims under 35 U.S.C. 103, Applicant asserts that neither Tuaillon et al. nor Cragg et al. teach the treatment of patients having relapsed or refractory cancer, and this deficiency is not remedied by Wolin et al. This argument has been fully considered but is not deemed persuasive. As indicated at p. 13-15 of the Final Rejection, dated 07/09/2019, Wolin et al. teach that “[t]he non-Hodgkin’s lymphomas area diverse group of malignancies that are predominately of B-cell origin. In the Working Formulation classification scheme, these lymphomas been divided into low-, intermediate-, and high-grade categories by virtue of their natural histories ... The low-grade lymphomas are indolent, with a median survival of 5 to 10 years ... Although chemotherapy can induce remissions in the majority of indolent lymphomas, cures are rare and most patients eventually relapse, requiring further therapy. The intermediate- and high-grade lymphomas are more aggressive tumors, but they have a greater chance for cure with chemotherapy. However, a significant proportion of these patients will relapse and require further treatment (emphasis added).” See [0003]. Based upon these teachings, one of ordinary skill in the art would appreciate that patients suffering from low-grade non-
Applicant also asserts that “Tuaillon does not discuss or even mention FcγRIIB-mediated internalization of anti-CD20 antibodies into tumor cells as a mechanism of resistance, which is the very concept on which the present invention is based and which led the inventors to propose the claimed combination of antibodies. Therefore, the teachings and experimental data presented in Tuaillon would not motivate a skilled person to consider or investigate which cancer patients or which cancer types display strong internalization of anti-CD20 antibodies into tumor cells. Instead, based on the mechanisms disclosed in Tuaillon, the focus is on patients that a) have a good response to anti-FcγRIIB antibody therapy or b) have a high FcγRIIB antibody expression on immune cells.”
These arguments have been fully considered but are not deemed persuasive. It is noted that Tuaillon et al. do not discuss FcγRIIb-mediated internalization of anti-CD20 antibodies into tumor cells as a mechanism of resistance; however as indicated at p. 15-16 of the Final Rejection, dated 07/09/2019, Tuaillon et al. teach a method of treating cancer in a subject comprising administering to said patient an antibody that specifically binds a cell surface antigen of the target cell, such rituximab (anti-CD20), wherein said antibody comprises an Fc region that is capable of binding FcγRIIb, and b) an agent that prevents or reduces FcγRIIb on the target cell from binding to the Fc domain of the antibody molecule. Furthermore Cragg et al. teach that rituximab rapidly internalizes from the tumor cell surface. Cragg et al. also teach anti-FcγRIIb 
Applicant further asserts that “the claimed invention is not simply based on the idea of adding a second drug having its own independent effect (i.e, another monotherapy like chemotherapy, for example) to an existing therapeutic antibody like Rituximab. Rather, the claimed invention is based on a completely different concept - that is, of restoring the activity of a therapeutic antibody (such as Rituximab) against tumor cells that are fully resistant to it… The collective data presented in the present patent application strongly indicate that resistance is overcome by restoring sensitivity to the therapeutic antibody to the resistant cell (see paragraphs [0421]-[0442] in the published patent application). It is not the case that combining another drug with another mechanism of action contributes to a total ‘good enough’ effect. Instead, the mechanism demonstrated in the patent application is conceptually very different and is of strong 
These arguments have been fully considered but are not deemed persuasive. It is noted that the claimed invention is based upon a concept of restoring the activity of a therapeutic antibody against tumor cells that have developed resistance; however this concept is contemplated by Cragg et al. At p. 1 and 2, Cragg et al. teach that “[t]he anti-CD20 monoclonal antibody (mAb) rituximab has improved the overall survival (OS) of patients with follicular (FL) and diffuse large B-cell lymphoma (DLBCL) (1-4). In mantle cell lymphoma (MCL), only modest responses are seen (5) whilst in chronic lymphocytic leukemia (CLL), initial single-agent rituximab trials produced less striking responses than in other non-Hodgkin lymphoma (NHL) counterparts (reviewed in (6). A proportion of lymphomas show primary resistance to rituximab or eventually become resistant to rituximab-containing combination therapy (7). The molecular basis behind this treatment resistance and the observed sensitivities of different NHL-subtypes to rituximab treatment is currently unknown, but may include levels of CD20 expression (8- 10), high expression of complement defense molecules (CD55 and CD59) (11, 12), development of apoptosis resistance (13) and sub-optimal Fc-gamma-receptor (FcγR) interactions as a result of expression of low affinity alleles (14). It is highly desirable to increase the effectiveness of such antibodies where treatment is not optimal or resistance is apparent.” At p. 3 and 4, Cragg et al. teach that “[u]nexpectedly, we now show that modulation correlates strongly with FcγRIIb surface expression, regardless of cell subtype, with over-expression being able to convert Ramos cells from slow to rapid modulators. Internalization of FcγRIIb occurred alongside CD20 and was preceded by its activation. Altogether these data provide a clear molecular rationale for the previously observed heterogeneity of modulation rates both within and between different NHL in vivo to delete normal B cells or tumour cells.” Based upon the teachings of Cragg et al., one of ordinary skill in the art would appreciate that anti-CD20 antibodies are used to treat various forms of B cell cancer; however the internalization of anti-CD20 antibodies may lead to a lack of effectiveness or resistance to said anti-CD20 antibodies. In order to improve the effectiveness of anti-CD20 antibodies, Cragg et al. suggest the administration of anti-CD20 antibodies in combination with anti-CD32 (anti-FcγRII) antibodies, because anti-CD32 antibodies are able to block the internalization of anti-CD20 antibodies, which would be expected to improve the in vivo activity of anti-CD20 antibodies. Therefore it appears that the invention of Tuaillon et al., Cragg et al., and Wolin et al. functions by restoring the activity of anti-CD20 antibodies against tumor cells that have developed a resistance to anti-CD20 antibodies.
Applicant further asserts that the claimed invention demonstrates a synergistic effect that is commensurate in scope with the claims - “As noted above regarding the mechanistic and conceptual basis of the claimed invention, the claim scope is far broader than just the exemplary combination. The present patent application clearly demonstrates that resistance to therapeutic antibodies, like Rituximab, is mediated by FcγRIIb. That mechanism is found in a wide range of 
These arguments have been fully considered but are not deemed persuasive. It is noted that the resistance to therapeutic anti-CD20 antibodies appears to be mediated by FcγRIIb. It is further noted that Applicant has demonstrated the effectiveness of the combination of rituximab and 6G11 (an anti-FcγRIIb antibody) in overcoming resistance in multiple forms of B cell cancer, such as chronic lymphocytic leukemia (CLL) and mantle cell lymphoma (MCL). As indicated in the Final Rejection, dated 05/05/2021, different anti-FcγRIIb antibodies that bind to different epitopes of FcγRIIb are likely to demonstrate different functional characteristics. While some anti-FcγRIIb antibodies would be expected to decrease the internalization of an antibody bound to a cell surface antigen of a target cell, other anti-FcγRIIb antibodies would be expected any antibody that binds a cell surface antigen of a target cell and any anti-FcγRIIb, it is submitted that Applicant’s evidence of synergy is not commensurate in scope with the claims. The rejection of the claims under 35 U.S.C. 103 has been deemed proper and is therefore maintained.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.